Citation Nr: 1218814	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-14 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative joint disease of the right knee.  

2.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative joint disease of the left knee.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1989 to May 1996.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied claims for disability ratings in excess of 10 percent for the left and right knee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a disability rating in excess of 10 percent for each of her service-connected knee disabilities.  Service connection is in effect for degenerative joint disease of the right knee and degenerative joint disease with joint effusion of the left knee, associated with degenerative joint disease of the right knee.  Each disability is rated under Diagnostic Codes 5010-5260.  She reports intense pain, swelling and popping, and she states that her knees "move out of place."  The Veteran also asserts that she must wear a brace on both knees while she is working.  She has submitted private treatment records dated in 2004 and 2005 which reflect that she sought treatment for pain in her right knee and for pain and swelling in her left knee.  Rheumatoid arthritis was diagnosed, and the left knee was treated with injections and expression.  

On VA examination in April 2007, the Veteran reported that she suffered 3 incidents of incapacitating episodes per year, including two episodes in the past year which resulted in a total of 3 days of incapacitation.  She stated that bed rest was prescribed by her private physician during these times.  X-rays revealed mild degenerative changes over the anterior tubercle of the right tibia and decreased joint space medially, with a moth-eaten appearance of the undersurface of the patella compatible with chondromalacia.  The diagnoses including degenerative joint disease of the left and right knees.   


VA outpatient treatment records dated between July 2007 and February 2009 noted that the Veteran was being followed by private treatment providers for rheumatoid arthritis.  

On VA examination in June 2009, she complained of daily intermittent swelling in both knees that was aggravated with prolonged walking or stooping, and she stated that she wears a brace on both knees.  She also reported that she misses a couple of days per month due to knee pain.  She stated that she continued to work as a corrections officer and had not had any accommodations in order to perform her job.  The examiner indicated that the Veteran had bilateral tricompartmental degenerative changes and stable knees with thickening of the synovial tissues consistent with rheumatoid arthritis more than degenerative arthritis.

The Veteran's bilateral knee disabilities are currently rated under the diagnostic codes pertaining to degenerative arthritis and limitation of motion.  There is an indication in the record that she has rheumatoid arthritis of the knees.  Rheumatoid arthritis is rated differently depending on whether it is an active process or an inactive process with chronic residuals. 38 C.F.R. § 4.71a , Diagnostic Code 5002 (2011).  However, the current evidence of record is not clear whether the Veteran has active or inactive rheumatoid arthritis.  The Board must remand the claim for an additional VA examination to address the matter.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that a medical opinion is adequate if it describes the disability in sufficient detail so that the Board's evaluation is a fully informed one).  All pertinent VA and private treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:
1.  All pertinent VA treatment records dated from February 2009 to the present and all pertinent private treatment records dated from May 2006 to the present should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and her representative should be informed of any such problem. 

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of her service-connected right and left knee disabilities.  The claims folder must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  All indicated evaluation studies and tests deemed necessary by the examiner should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  The report should list all subjective complaints and objective findings in detail, including the ROM of the right and left knees in degrees.

The examiner should address the extent of functional impairment attributable to any reported pain.  In this regard, the examiner should specifically indicate whether there is any pain and whether there is likely to be additional impairment of either knee caused by any of the following: (1) pain in use, including during flare-ups; (2) weakened movement; (3) excess fatigability; (4) incoordination. The examiner should describe whether any existing pain significantly limits functional mobility of either knee during flare-ups or when repeatedly used.  The examiner should also report whether the Veteran has any recurrent instability or lateral subluxation of the either knee, and if so, should describe whether such instability or subluxation is slight, moderate, or severe in degree. 

If it is not feasible to address the functional limitation, this should be stated and discussed in the examination report.  If the Veteran does not have pain or any other factors, that fact should be noted as well. 

The examiner should also address whether the Veteran has a current diagnosis of rheumatoid arthritis of the bilateral knees and if, so, whether it is currently an active process or an inactive process with chronic residuals.  

If rheumatoid arthritis is an active process, the examiner should describe the impairment of health, to include but not exclusive of any weight loss or anemia, experienced by the Veteran as a result of rheumatoid arthritis of the knees, as well as indicate the frequency, duration, and severity of any incapacitating exacerbations of this condition. 

If rheumatoid arthritis is an inactive process with "chronic residuals", the examiner is requested to describe any chronic residuals noted in the record or shown on examination.

3.  Thereafter, the issue on appeal should be readjudicated, to include consideration of the application of Diagnostic Code 5002 pertaining to rheumatoid arthritis.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


